        Case 1:20-cv-00590-WJ-JHR Document 30 Filed 01/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO
                                 _____________________

JOSEPH SCHAUFF and PEGGY SCHAUFF,

                Plaintiffs,

        v.                                                          No. 1:20-CV-590 WJ/JHR

SUSHMA TRIPATHI and LLOYD GLICK,

                Defendants.

                              MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court upon Defendant Glick’s Motion to Dismiss,

filed January 12, 2021 (Doc. 29). Plaintiffs are suing Defendant for allegedly misleading them

regarding financial investments. Both Defendants are proceeding pro se.

        In this motion, Mr. Glick (“Defendant”) seeks dismissal of this lawsuit because Plaintiffs

“have failed to respond to Defendant’s Response to Plaintiff’s Response of October 22, 2020,

which was entered into the records by the Clerk on November 19, 2020.” Doc. 29 at 1.

Defendant refers to his previous Motion to Dismiss which was filed on October 8, 2020, and

which is pending before the Court for ruling (“first motion to dismiss”). Plaintiffs filed a timely

response to the first motion to dismiss on October 22, 2020 (Doc. 23) and Defendant filed a reply

on November 2020 (Doc. 24). For some reason, Mr. Glick believes Plaintiffs are required to file

yet another pleading in “response” to his reply (which Mr. Glick characterizes as a

“Response”—that is, a surreply. Under this Court’s local rules, the filing of a surreply requires

leave of Court (see D.N.M.LR-Civ.7.4(b)), and so Plaintiffs were not required to file anything

more than a response—which they did. See also D.N.M.LR-Civ.7.1, 7.3 (motions practice under

local rules).
       Case 1:20-cv-00590-WJ-JHR Document 30 Filed 01/12/21 Page 2 of 2




       The Court recognizes that Defendant may not be familiar with federal motions practice

because he is pro se, but that status does not excuse his obligation to comply with the

fundamental requirements of the Federal Rules of Civil Procedure and this Court’s local rules.

See Erickson v. Pardas, 551 U.S. 89, 94 (2007); Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.

1994) (pro se parties must comply with the same procedural rules that govern all other litigants).

       Because Plaintiffs were not required to file a surreply to Mr. Glick’s motion to dismiss,

there is no basis to Defendant’s request to dismiss this lawsuit, and thus the motion is DENIED.

       IT IS SO ORDERED.



                                             ______________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2

